Citation Nr: 0603280	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-31 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to non service-connected pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a decision rendered by the Department 
of Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(the RO).

Procedural history

The veteran served on active duty from October 1943 to 
January 1946.

In April 2004, the RO found that the veteran was not eligible 
for non service-connected pension benefits, based on 
excessive net worth.  The veteran indicated disagreement with 
that decision and, after being issued a statement of the 
case, perfected his claim by submitting a substantive appeal 
(VA Form 9) in September 2004.

A motion to advance this case on the docket due to the 
veteran's advancing age was granted by the Board in January 
2006.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2005).


FINDINGS OF FACT

1.  The veteran has over $49,000 in cash assets as of March 
2005, with total monthly income of at least $2,320.

2.  The veteran's current living expenses, to include nursing 
home payments, total approximately $3,900 per month.


CONCLUSION OF LAW

The veteran's net worth  precludes the payment of nonservice-
connected pension benefits. 38 U.S.C.A. § 1522 (West 2002); 
38 C.F.R. §§ 3.274, 3.275 (2005)




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an award of non service-connected 
pension benefits, which have been denied due to excessive net 
worth.  He essentially contends that his net worth is not 
excessive, and points out that his net worth is rapidly 
diminishing.

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law. The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 38 
U.S.C.A. § 5103(a);  38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review
  
The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed by the April 
2004 letter from the RO and by the August 2004 statement of 
the case (SOC) of the relevant law and regulations pertaining 
to his claim.  

Crucially, a letter was sent to the veteran by the RO in 
March 2004, in which he was advised of the means by which 
entitlement to a pension can be established.  The letter 
specifically set forth the criteria by which net worth was 
ascertained.

This letter also notified the veteran of VA's duty to assist 
him in the development of his claim.  He was advised that VA 
was responsible for obtaining relevant records held by any 
federal agency, which could include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration.  He was also advised that, on his behalf, VA 
would make reasonable efforts to obtain relevant records not 
held by any federal agency, which could include medical 
records from state or local governments, private doctors or 
hospitals, or current or former employers.  He was advised 
that he was to provide VA with enough information about his 
records so that they could be requested from the person or 
agency that had them.  He was specifically notified that 
"[i]'s your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  (Emphasis in original).  In 
addition, the March 2004 letter indicated to the veteran that 
he was to provide information regarding his monthly expenses, 
and was requested to complete the enclosed VA Form 21-8049, 
Request for Details of Expenses.  

Moreover, the veteran was informed in the May 2004 letter 
that "[i]f there is any other evidence of information that 
you think will support your claim, please let us know."  The 
veteran was accordingly apprised that he could provide any 
information that he thought would support his claim.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that the timing requirements of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), whereby a 
claimant is to be provided with VCAA notice prior to 
adjudication of his or her claim, are satisfied in this case.  
The RO's adverse decision was rendered in April 2004, 
subsequent to the issuance in March 2004 of the VCAA letter.  
The Board accordingly finds that there is no prejudice to the 
veteran or violation of the requirements of Pelegrini.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) that any timing errors do not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  The veteran and his 
representative have not indicated any concerns with respect 
to the VCAA notice.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence includes statements furnished by the veteran with 
regard to his monthly income, his monthly expenses, and his 
net worth.  The Board has not identified any other 
information that would be pertinent to the veteran's claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board additionally observes that the veteran has engaged 
the services of a veterans service organization and was 
provided with ample opportunity to submit evidence and 
argument in support of his claim.  He was offered the 
opportunity to present testimony at a personal hearing at the 
RO and/or before the Board, but declined to do so.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent law and regulations

Pension is a monthly or other periodic payment made by VA to 
a veteran because of service, age, or nonservice-connected 
disability, or to a surviving spouse or child of a veteran of 
a period of war because of the nonservice-connected death of 
the veteran.  See 38 U.S.C.A. §§ 1521, 1541 (West 2002).  The 
amount of pension actually received is the difference between 
the recipient's countable income and the maximum annual rate 
permitted by VA given the recipient's circumstances.  Pension 
is not payable if the recipient's countable annual income 
exceeds the maximum limitation given the recipient's 
circumstances as set forth in the legislation.  See generally 
38 U.S.C.A. §§ 101, 1501 et seq.  

Pension shall be denied or discontinued when the net worth of 
the veteran, and of the veteran's spouse, are such that, 
under all the circumstances, including consideration of 
annual income, it is reasonable that some part of the corpus 
of the net worth be consumed for the veteran's maintenance.  
38 U.S.C.A. § 1522(a) (West 2002); 38 C.F.R. § 3.274(a) 
(2005).  The term "net worth" mean the market value, less 
mortgages or other encumbrances, of all real and personal 
property owned by the appellant, except the appellant's 
dwelling (single family unit), including a reasonable lot 
area, and personal effects suitable to and consistent with 
the appellant's reasonable mode of life. 38 C.F.R. §§ 
3.263(b), 3.275(b) (2005).

In determining whether net worth should be used for the 
veteran's maintenance, factors to be considered include: 
whether the funds can be readily converted into cash at no 
substantial sacrifice; life expectancy; the number of 
dependents; and the potential rate of depletion, including 
spending due to unusual medical expenses.  38 C.F.R. § 
3.275(d) (2005).

Analysis

It is clear from the law and regulations, cited above, that 
net worth is an eligibility factor which must be considered 
prior to the award of a VA non service-connected pension.  
Put another way, there is a form of "means testing" prior 
such award, and persons who possess a certain level of 
financial resources may not be awarded such pensions.  There 
are no precise guidelines, however, which establish what 
amount of net worth would preclude the payment of a VA 
pension.  The standard is reasonableness.

A brief review of the basic facts is in order.  On VA Form 
21-8049 (JF), Request for Details of Expenses, submitted in 
March 2004, the veteran indicated monthly expenses totalling 
$903.25.  More recently, in December 2004, he reported daily 
expenditures of $90 (or $2,700 monthly) for nursing home 
treatment; the March 2004 report of expenses does not appear 
to include this latter amount.  Accordingly, monthly expenses 
at that time were approximately $3,300 ($903 plus daily 
nursing home costs, which at that time were $80 per day or 
$2,400 per month).  In April 2004, he reported monthly 
expenses of $3,903.50, inclusive of medical expenses.  

On VA Form 21-526, Veteran's Application for Compensation 
and/or Pension, submitted by the veteran in February 2004, he 
reported monthly income of $1,876.59 for himself, and $454.60 
for his wife, for a total monthly income of $2,331.19.  He 
also reported, under income for the "next 12 months," 
income of $820.50 for himself, and the same amount for his 
wife.  This total ($1,641) appears to be a yearly, not a 
monthly, total, and accordingly represents monthly income of 
$136.75.  This amount, added to the $2,331.19 monthly income, 
results in a total monthly income of $2,467.94.  In March 
2004, he reported monthly income of $2,320, based on reported 
yearly income of $27,836.88.  In April 2004, he reported 
monthly income of $3,151.69; this included $820.50 in 
dividends and interest identified as a monthly source of 
income.

On the February 2004 application for pension, he reported net 
worth of $92,374.  In March 2004, he reported that he had net 
worth of approximately $80,495, following certain unusual 
expenditures, such as pre-paid funeral home expenses and 
house repairs.  In April 2004, he indicated that he had bank 
deposits of $113,584.  In December 2004, he reported that his 
current net worth was $70,923.13, "reduced from $78,995 as 
reported on 30 April, 2004."  In March 2005, he reported 
$49,109.49 net worth, noting that he was "a patient in a 
nursing home, married and have large unusual medical expenses 
each year due to my nursing home and medical cost for myself 
and wife some $33,701."

The veteran's representative has noted the $31,386 decrease 
in net worth from March 2004 to March 2005, and points out 
that at that rate the veteran's net worth will be reduced by 
March 2006 to $17,723.

In determining whether the veteran is entitled to pension 
benefits, the Board must decide whether it is reasonable for 
a portion of his net worth to be consumed to provide for his 
maintenance.  The numbers provided by the veteran as to his 
income and expenses vary.  As indicated above, the means by 
which he computed monthly income in February 2004 appears to 
differ from that by which he determined monthly income two 
months later, in April 2004.  In any event, while he has 
provided varying amounts of total monthly income, the minimum 
amount he cited was $2,320; the Board will assume for the 
purpose of this discussion that such amount, which was the 
lowest amount of monthly income he reported, is his current 
monthly income.  He has also reported varying amounts of 
monthly expenses; the highest amount he has reported is 
$3,903.  Thus, the largest gap between monthly income and 
expenditures, assuming the smallest amount of reported income 
and the largest amount of reported expenses, is approximately 
$1,600 per month.  

The Board further observes that the veteran is 85 years of 
age, and he evidently has no dependents other that his wife, 
who as noted above is also a resident of a nursing home.  It 
appears that the nursing home expenses are predictable, and 
no "unusual" medical expenses have been identified by him.  
It is also clear that the savings account may be readily 
liquidated.

The Board finds, based on the above information, that the 
veteran has significant net worth that may be used to meet 
his living expenses and compensate for the fact that monthly 
income is less than monthly expenses.  The Board notes that 
the latest net worth figure supplied in March 2005 indicates 
that he had net worth of over $49,000 that was apparently 
readily available for meeting his and his wife's living 
expenses.  The veteran's income deficiency is approximately a 
maximum of $1,600 a month; at the current reported rate of 
depletion, the assets would be sufficient to meet his 
reported expenses for at least 2 1/2 years (30 months).  

As indicated above, the standard by which the Board is to 
determine whether net worth can be consumed to provide for 
maintenance is one of reasonableness.  The Board finds that 
it is not unreasonable for the veteran to rely on his net 
worth of $49,000 before he is awarded a VA pension.

The Board acknowledges that the veteran has indicated that 
his net worth decreased between March 2004 and March 2005 by 
approximately $31,386, with a $21,800 decrease occurring in 
the last three months of that period.  The Board is unwilling 
to conclude that the reported decrease in the veteran's net 
worth during the three-month period between December 2004 and 
March 2005 represents increased monthly financial 
obligations, in the absence of evidence so indicating.  In 
the absence of evidence indicating otherwise, the decrease in 
net worth during this brief period may just as plausibly be 
due to a one-time expenditure, or to a deliberate effort by 
the veteran to reduce his net worth; whatever the reason for 
this diminution of net worth, the Board cannot extrapolate 
therefrom and conclude that this rate of net worth diminution 
would continue at the same pace [that, for example, his net 
worth would be $27,000 in June 2005].  

The Board is aware that the veteran served his country 
faithfully during World War II.  In addition, he has sought 
no benefits from VA in all the years after service, and he 
only filed his claim for a non service pension coincident 
with his moving to a nursing home.  The Board further 
recognizes that his reliance on savings to meet monthly 
expenses may indeed be unsettling.  In short, the Board is 
extremely sympathetic to the veteran's claim.  Nonetheless, 
the law makes it clear that the award of a non service-
connected pension, unlike many other VA benefits, is 
contingent upon the claimant meeting certain financial 
requirements.  See 38 U.S.C.A. § 1522 (West 2002).  For 
reasons stated above, the Board finds that the veteran's 
financial situation does not allow him to be considered for a 
pension.  The Board is obligated to follow the law.  If the 
veteran or his representative disagree with the law, their 
recourse is with the Congress of the United States. 

In summary, based upon the current record, the Board finds 
that the veteran's current net worth is of sufficient size 
such that it is reasonable to expect that some portion of it 
should be consumed to defray the costs of his and his wife's 
maintenance.  Accordingly, the Board concludes that the 
veteran's net worth at this time is a bar to his receipt of 
VA pension benefits.  38 U.S.C.A. § 1522 (West 2002); 38 
C.F.R. §§ 3.274, 3.275 (2005).

The Board finally notes that, if significant negative changes 
continue to arise with respect to the veteran's net worth, he 
may, and indeed is encouraged to, again submit a claim, with 
updated financial information.  


ORDER

Entitlement to VA non service-connected pension benefits is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


